Opinion issued February 10, 2022




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-21-00576-CV
                           ———————————
                          JOHN GINLEY, Appellant
                                        V.
 G&R ENTERPRISE, INC. D/B/A THE WILLIAMS COMPANY, Appellee


                   On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-88674


                         MEMORANDUM OPINION

      Appellant, John Ginley, appeal from two trial court orders: (1) a January 21,

2020 order granting summary judgment in favor of appellee, G&R Enterprise, Inc.,

doing business as The Williams Company, and (2) a March 9, 2020 order denying

appellant’s Motion for Reconsideration and Rehearing. On January 28, 2022,
appellant filed a motion to dismiss the appeal, stating that “this matter was settled at

mediation.”

        No other party has filed a notice of appeal and no opinion has issued. See

TEX. R. APP. P. 42.1(a)(1), (c).      Appellant’s motion includes a certificate of

conference stating that appellee agrees to the relief requested in the motion. See

TEX. R. APP. P. 10.3(a)(2).

        Accordingly, the Court grants appellant’s motion and dismisses the appeal.

See TEX. R. APP. P. 42.1(a)(1); 43.2(f). We dismiss all other pending motions as

moot.

                                   PER CURIAM
Panel consists of Justices Kelly, Goodman, and Guerra.




                                           2